NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



BRANDON WAYNE BLECH,                )
                                    )
           Appellant,               )
                                    )
v.                                  )                Case No. 2D14-5529
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed April 8, 2016.

Appeal from the Circuit Court for Lee
County; Edward J. Volz, Jr., Senior Judge,
and Joseph C. Fuller, Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


SILBERMAN, Judge.

              Brandon Wayne Blech seeks review of the orders revoking his sex-

offender probation in cases 07-CF-147 and 07-CF-148 and sentencing him to

concurrent terms of 198 months in prison. We affirm without comment the court's

decision to revoke Blech's probation and the resulting sentences. We remand solely for
correction of the revocation order in case 07-CF-147 to comport with the relief granted

pursuant to Blech's motion to correct sentencing error.

              At the time of the violations, Blech was serving concurrent terms of ten

years of sex offender probation in cases 07-CF-147 and 07-CF-148. The State filed an

affidavit of violation of probation in each case in September 2014. Blech contested the

allegations, and the trial court held a revocation hearing at which the parties presented

evidence and argument. The trial court concluded that Blech willfully and substantially

violated his probation and entered two revocation orders. These revocation orders,

which were rendered in December 2014, erroneously state that Blech admitted to the

alleged probation violations.

              Blech filed a motion to correct sentencing error on this basis in case 07-

CF-147.1 The circuit court granted the motion, but the corrected order of revocation

repeats the mistake. We therefore remand for entry of a second corrected order of

revocation in case 07-CF-147 which comports with the relief granted in the order

rendered on July 14, 2015.

              Affirmed and remanded with directions.



CASANUEVA and CRENSHAW, JJ., Concur.




              1
              Although the motion was styled using both underlying case numbers,
Blech referred only to a singular revocation order in the body of the motion and attached
only the revocation order in case 07-CF-147.


                                           -2-